 
 
II 
110th CONGRESS 1st Session 
S. 269 
IN THE SENATE OF THE UNITED STATES 
 
January 11, 2007 
Ms. Snowe (for herself, Mr. Lott, Mr. Isakson, Mr. Chambliss, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and permanently extend the expensing of certain depreciable business assets for small businesses.  
 
 
1.Increase and permanent extension for expensing for small business 
(a)In generalParagraph (1) of section 179(b) of the Internal Revenue Code of 1986 (relating to dollar limitation) is amended by striking $25,000 ($100,000 in the case of taxable years beginning after 2002 and before 2010) and inserting $200,000. 
(b)Increase in qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such Code (relating to reduction in limitation) is amended by striking $200,000 ($400,000 in the case of taxable years beginning after 2002 and before 2010) and inserting $800,000. 
(c)Inflation adjustmentsSection 179(b)(5)(A) of such Code (relating to inflation adjustments) is amended— 
(1)in the matter preceding clause (i)— 
(A)by striking after 2003 and before 2010 and inserting after 2007, and 
(B)by striking the $100,000 and $400,000 amounts and inserting the $200,000 and $800,000 amounts, and 
(2)in clause (ii), by striking calendar year 2002 and inserting calendar year 2006. 
(d)Revocation of electionSection 179(c)(2) of such Code (relating to election irrevocable) is amended to read as follows: 
 
(2)Revocability of electionAny election made under this section, and any specification contained in any such election, may be revoked by the taxpayer with respect to any property, and such revocation, once made, shall be irrevocable. . 
(e)Off-the-shelf computer softwareSection 179(d)(1)(A)(ii) of such Code (relating to section 179 property) is amended by striking and before 2010. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
